UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS Capital Growth Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 30 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Tax Information 41 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. During DWS Capital Growth Fund's most recent fiscal year ended September 30, 2011, investors often traded stocks based on a "risk-on/risk-off" scenario, where judgments regarding the degree of risk facing the global economy and markets dictated purchase and sale decisions with investments. This was largely brought about by the series of events that occurred in Japan and by the spike in oil prices based on political unrest in North Africa. In the second quarter of 2011, equity market performance was mixed as the U.S. economy grew more slowly than in earlier months and employment growth stalled, while at the same time, many closely watched companies posted earnings above analyst estimates. By early August, deep concern that the U.S. economy was decelerating — and that it might fall back into a "double-dip" recession — reemerged, and equity markets abruptly declined. Stock prices continued to decline through most of August, sparked by worsening U.S. economic releases, severe sovereign debt problems in peripheral Europe and political gridlock in Washington.1 Despite the renewed negativity, we continued to see a number of large-cap growth companies post profits and earnings in line with or exceeding analyst forecasts during the third quarter of 2011. For the 12-month period ended September 30, 2011, DWS Capital Growth Fund's Class A shares returned -2.71%, compared with the Russell 1000® Growth Index return of 3.78% and the Morningstar Large Growth Funds category's average return of -0.42%.2,3 The fund's underperformance relative to its benchmark, the Russell 1000 Growth Index, for the 12-month period was driven primarily by unfavorable stock selection, as selection within seven of the fund's 10 sectors detracted from relative performance. Overall sector allocation marginally detracted as well. An underweight to consumer staples weighed on relative performance, as this defensive sector was the second-best-performing area within the index, while an overweight to the cyclical industrials sector subtracted from returns.4 An underweight to materials, the worst-performing area of the market, contributed to returns. Positive Contributors to Fund Performance During the 12-month period ended September 30, the fund had positive results with the selection of certain stocks within the consumer discretionary and industrials sectors.5 Within consumer discretionary, the fund benefited from strong performance by the apparel retailer Limited Brands, Inc., which posted better-than-expected same-store sales growth throughout the period. The company raised its earnings forecast again in August, even as global growth concerns began to mount during the third quarter. And while overall stock selection within the information technology sector detracted from performance, two of the largest individual contributors to performance were from the technology area. These included Apple, Inc. and Check Point Software Technologies Ltd. Apple, the largest holding in the portfolio, was a key contributor to performance, as the firm continues to drive innovation and growth, taking market share in smartphones, personal computers and the nascent computer tablet area. Check Point Software is benefiting from large customers that are upgrading and expanding their computer systems' gateway security. With the proliferation of mobile device bandwidth and security, Check Point's products are in heavy demand. Negative Contributors to Fund Performance The most significant detractors from relative performance during the period came from stock selection within information technology, energy and materials. In information technology, the fund had purchased Akamai Technologies, Inc., which delivers video content for Internet providers as our lower-cost method (compared with premium-priced Netflix stock) of gaining exposure to the broad trend of "streaming" online video. Though the company has generally performed well, it succumbed during the period to the risk of reduced pricing, without a corresponding increase in sales volume to maintain its revenue levels. (We sold Akamai out of the portfolio prior to period-end.) In addition, the specialty chemical company Huntsman Corp. performed poorly after the company's second-quarter earnings came in below investor expectations. Lastly, an underweight to Exxon Mobil Corp. also detracted from returns, as the company was a relative outperformer: Investors recently rotated out of the oil field service and exploration area (perceived as higher risk) into more defensive companies in the integrated oil sector, including Exxon Mobil. Outlook and Positioning Although the chances of a "double-dip" recession have increased, we still believe that another recession is avoidable. However, many question marks have emerged concerning the global economic outlook. Growth in China, the engine of the global economy, has slowed as the Chinese government has enacted a number of measures to dampen inflation. In Europe, the banking system continues to be under severe pressure because of massive loans to peripheral European countries, but we believe this emergency could force political leaders to move towards a more workable and permanent solution. In the United States, despite the fact that many corporations have recently reported favorable earnings, it seems clear to us that the pace of the recovery has slowed. We therefore look for a "reality check" by public corporations during the fourth quarter, with some large companies reducing their earnings estimates and reports. In line with our more guarded outlook, we have taken measures to reduce the portfolio's risk level and to position the fund more defensively: We have added to defensive market sectors such as consumer staples and health care; reduced exposure to more economically sensitive areas including materials, energy, industrials and consumer discretionary; and moved towards more neutral sector weightings compared with the Russell 1000 Growth Index benchmark. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Capital Growth Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Owen Fitzpatrick, CFA Lead Portfolio Manager Thomas M. Hynes, Jr., CFA Brendan O'Neill, CFA Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Sovereign debt is a government bond that is issued in a foreign currency. 2The Russell 1000 Growth Index tracks those stocks in the Russell 1000 with higher price-to-book ratios and higher forecasted-growth values. Index returns do not reflect fees or expense and it is not possible to invest directly into an Index. 3Source: Morningstar, Inc. Stocks in the top 70% of the capitalization of the U.S. equity market are defined as large cap. Growth is defined based on fast growth (high growth rates for earnings, sales, book value and cash flow) and high valuations (high price ratios and low dividend yields). Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 4"Overweight" means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. "Underweight" means a fund holds a lower weighting in a given sector or stock. 5The consumer discretionary sector consists of companies that provide goods and services that are nonessential such as automobile and retail companies. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -2.71% -0.46% -0.23% 1.83% Class B -3.54% -1.31% -0.81% 1.12% Class C -3.46% -1.23% -1.03% 1.02% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -8.31% -2.40% -1.40% 1.23% Class B (max 4.00% CDSC) -6.43% -1.97% -1.01% 1.12% Class C (max 1.00% CDSC) -3.46% -1.23% -1.03% 1.02% No Sales Charges Life of Institutional Class* Class R -2.91% -0.71% -0.52% 1.53% N/A Class S -2.43% -0.19% 0.05% 2.09% N/A Institutional Class -2.37% -0.09% 0.13% N/A 3.62% Russell 1000® Growth Index+ 3.78% 4.69% 1.62% 3.01% 4.99% *Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.07%, 2.06%, 1.84%, 1.45%, 0.80% and 0.72% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of the Fund's original share class (Class AARP) of DWS Capital Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Class AARP shares converted into Class S shares on July 14, 2006. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Capital Growth Fund — Class A [] Russell 1000 Growth Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $ $
